Domestic strife is a recognized standard for an award of temporary exclusive possession (Belli Venneri v Belli Venneri, 120 AD2d 238, 240). The existence of such strife is defendant’s stated reason for having left the marital home, and his use for storage of a portion of it—a second apartment that was combined with the first and then separated again by stipulation after commencement of the action. There being no dispute of a significant potential for strife should defendant return, and no genuine issue raised that defendant’s exclusion would cause him more than minimal disruption, the motion court’s award of temporary exclusive possession, without a hearing, was a proper exercise of discretion (see, Judell v Judell, 128 AD2d 416; Tillinger v Tillinger, 141 AD2d 535). Defendant’s remedy for any inequity in this temporary award is a speedy trial (Wolfe v Wolfe, 111 AD2d 809). Concur—Sullivan, J. P., Milonas, Ross, Tom and Mazzarell, JJ.